Dissenting Opinion.
Manning, C. J.
The plaintiff has not established her claim to my •satisfaction. She kept, furnished apartments for rent on Royal street when Del Oampo first became her lodger, and he paid $25 per month. That was seven or eight years ago, the plaintiff said, speaking as a witness in 1876. He paid that rent for three months only. Then he rented the house, and plaintiff’s furniture remained in use, other 'lodgers occupying rooms as before. Afterwards he rented a house on Liberty street and on Rampart, Barracks, and Bourbon streets successively, to all of which the plaintiff’s furniture was removed. These rents were $75 at first, later $100 and $125 per month, which Del Oampo paid. He used two rooms or three as stated by the plaintiff. The other rooms were at her disposal. She says her-lodgers were sent away by her because Del Oampo would not permit any of them to stay in the house, but Davis, one of plaintiff’s witnesses, says he rented a room in 'these several houses from plaintiff during the whole time Del Campo was lodging in them, and paid the rent to the plaintiff. It is very clear to my mind that Del Oampo paid the rent of his suite of furnished apartments by giving the money to the landlord instead of the plaintiff, •and thus ensuring that he would not be disturbed by ejection for nonpayment of house rent. The circumstances detailed by plaintiff .as giving rise to his renting the different houses, instead of renting from her a suite of furnished rooms in them, confirm this view. He had not •been renting her rooms three months before she asked him to become ■her security for the house rent. He wisely declined to do that, and Instead rented the house himself. The sum he paid is about what the monthly rent of a suite of rooms would be, furnished as his were according to the witnesses’ description. During the years of highest rent it *248was more, and his liberality was no doubt occasioned by the plaintiff’s ' care of him and attention to his wants.
The charge for nursing is no better supported. Del Campo went out to his business every day, and his sickness was short.. Garcia y Leon, one of plaintiff’s witnesses, says Del Campo was a pretty hearty old man up to the time he died. I can not approve a charge of $1800 for a year’s nursing of a man who was on the streets every day through the business hours, even if he were over-exacting in his demands of the plaintiff’s time and attention when in doors, and it is not an insignificant circumstance that during Del Campo’s life no demand was made of him by plaintiff, and her services are said to have continued through seven years.
As I think plaintiff has failed to support her claim by satisfactory proof, it is unnecessary to consider whether the plea of prescription would bar it, but I can not understand why that plea should be held to be defective unless the pleader specifies the time or number of years that must have elapsed to sustain the plea. The plaintiff’s counsel did not object to it for vagueness. If a party to a suit wishes to avail himself of a bar afforded by the statute of limitations, it seems to me sufficient for him to plead that the right to recover is thus barred — in our phraseology, that it is prescribed. And whether the particular period of prescription is one or thirty years, the court must know or ascertain from the Code or statutes whether the claim is prescribed by any period, and apply the law accordingly.
I think the case is with the defendant, and that he ought to have judgment.